Citation Nr: 0731238	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  03-35 107	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for blepharitis of the 
left eyelid.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1999 to January 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for blepharitis of the left 
eyelid, rated noncompensable.  The veterans claims file is 
now in the jurisdiction of the Chicago, Illinois RO.  The 
case was before the Board in May 2005 when it was remanded 
for further development.


FINDINGS OF FACT

1. In the Board's May 2005 remand and in correspondence dated 
in September 2006 from the Appeals Management Center (AMC) in 
Washington, DC, further evidence was sought from the 
appellant in connection with his instant claim for an 
increased evaluation.

2. The appellant has failed to respond to AMC and Board 
requests for further evidence essential for a proper 
determination on the matter at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claim. 38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for blepharitis of the left eyelid and assigned a rating and 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
November 2003 statement of the case (SOC) provided notice on 
the "downstream" issue of an increased initial rating; 
October 2004 and June 2007 supplemental SOCs readjudicated 
the matter after further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/ supplement the record regarding his claim, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
Neither the veteran nor his representative has alleged that 
notice in this matter was less than adequate.
Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private 
treatment records.  The veteran was afforded a VA examination 
in October 2002.  In accordance with the May 2005 remand, the 
AMC scheduled the veteran for VA examinations in February, 
March, and April 2007; he failed to report for these 
examinations.  As explained below, further pertinent evidence 
appears to be outstanding.  However, such evidence may not be 
obtained without the veteran's cooperation.  VA's duty to 
assist is met.

B.	Factual Background, Legal Criteria, and Analysis

In May 2005, the Board found that the record required 
clarifying information regarding the severity of the 
veteran's blepharitis of the left eyelid and remanded the 
instant claim to the AMC for further development.  In 
September 2006 correspondence, the AMC requested that the 
appellant provide additional information and evidence 
pertaining to treatment for blepharitis.  The letter further 
requested that he complete enclosed VA Form 21-4142 for VA to 
obtain the medical records.  This letter was mailed to the 
appellant's current address of record; it was not returned to 
the AMC as undeliverable.  To date, he has not responded to 
the letter.

The Board observes that the May 2005 remand advised the 
veteran that the requested records were pertinent to his 
claim and that a contemporaneous examination was required to 
assess the severity of blepharitis of the left eyelid.  Where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Id.  

As noted, the appellant did not respond to requests for 
information within one year of the September 2006 request, 
nor did he request an extension of time to provide the 
information.  It is also notable that the veteran failed to 
report for February, March, and April 2007 VA examinations.  
The facts of this case are clear.  The appellant has failed 
to respond to requests for information essential for the 
proper adjudication of his claim.  Attempts to contact him 
have been made at his known address.  He has not provided VA 
the sought after information (i.e., additional information 
pertaining to post-service treatment he has received in 
association with blepharitis).  The controlling regulation in 
these circumstances, 38 C.F.R. § 3.158(a), is unambiguous, 
and mandates that the claim will be dismissed.  Under these 
circumstances, the Board has no recourse but to conclude that 
the veteran has abandoned the claim.  See Hyson v. Brown, 5 
Vet. App. 262 (1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the veteran has abandoned the claim at issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal for a compensable rating for blepharitis of the 
left eyelid is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


